PER CURIAM.
This case involves Indians, Indian reservations and taxes. Appellant Stack, though a public official, sought in his individual capacity as a citizen and taxpayer to require imposition of taxes on certain transactions involving the sale of cigarettes to and by Osceola, whose place of business is located on an Indian reservation within the boundaries of the State of Florida. Appel-lees took the unusual position, though with admirable candor, that the sales were not taxable by the taxing authorities of the State of Florida. Appellant, having been unsuccessful in his endeavor to require imposition of the tax, sought review here, relying primarily on Moe v. Confederated Salish and Kootenai Tribes, 425 U.S. 463, 96 S.Ct. 1634, 48 L.Ed.2d 96 (1976). We find *549that ease to be distinguishable for the reason that, inter alia, the statute there involved is materially different from the relevant Florida statutes as written and construed. More on point is Confederated Tribes of Colville v. State of Washington, 446 F.Supp. 1339 (D.C.1978), which, though not controlling, is persuasive authority.
AFFIRMED.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.